Exhibit 10.1

 

LOGO [g519461g27k01.jpg]

December 29, 2017

Joseph Lower

11774 Calleta Court

Palm Beach Gardens, FL 33418

Dear Joe:

It is with great pleasure that I confirm our offer of employment with Office
Depot. We are looking forward to having you as part of our team.

This letter confirms the details of the offer, which are set forth below. Please
note that this offer is contingent upon the satisfactory outcome of a background
check and should not be construed as a formal contract of employment. A
background check may include, but is not limited to, a criminal record check,
educational record check, verification of prior employment, credit check, Social
Security number verification and drug screen, if required for the position.

Position: Executive Vice President, Chief Financial Officer, reporting to the
Chief Executive Officer.

Base Salary: You will be paid $600,000.00 annually, which is subject to
deductions for taxes and other withholdings as required by law. This annual
amount will be paid as a weekly salary which you will receive on a bi-weekly
basis. As an exempt employee, your hours in this position may fluctuate, and
each weekly portion of your salary will compensate you for all hours you work
during that week.

Start Date: January 8, 2018

Location: Boca Raton, Florida

Bonus Eligibility: You will be eligible to participate in the Office Depot, Inc.
2018 Corporate Incentive Plan (the “Plan”). Any incentive payable under the Plan
for 2018 will be paid in 2019, no later than March 15, 2019, and subject to the
Plan’s terms and conditions. The Plan currently provides an incentive target
payout of 80% of your annual eligible earnings.

Sign-On Equity: You will receive a new hire sign-on equity award following your
Start Date equal to a value of $2,000,000.00. The actual number of shares you
will receive will be determined based on the closing stock price on the date of
grant and will consist of time vested restricted stock, with vesting occurring
in one-third installments on each of the first three anniversaries of the grant
date as long as you are continuously employed by the Company through each
anniversary date.

Long-Term Incentive Plan: You will receive an award equal to a value of
$1,500,000.00 under the 2018 Long Term Incentive Plan at the time 2018 grants
are made. The actual number of shares you will receive will be determined based
on the methodology approved by the Compensation Committee of the Board of
Directors for the 2018 annual grant.

Car Allowance: You are eligible for the Executive Car Allowance Program, which
is intended to cover expenses associated with owning/leasing and maintaining a
vehicle. The current allowance is a flat amount of $600.00 which will be
included in each bi-weekly paycheck.

Paid Time-Off: You will be eligible for paid time off in accordance with the
terms of Office Depot’s Paid Time Off policy, as the terms may be amended from
time to time (currently, 208 hours of paid time off per year).



--------------------------------------------------------------------------------

Joseph Lower

Page 2

 

Benefits: A summary of the benefits for which you will be eligible is enclosed.

Non-Compete Agreement: For and in consideration of the above compensation terms,
the sufficiency of which you acknowledge by your acceptance of this position,
enclosed is an important document, which requires your execution – the Associate
Non-Competition, Confidentiality and Non-Solicitation Agreement. Please return
this document within ten (10) days hereof (a return envelope has been provided
for your convenience). Your offer for employment is also conditioned upon your
representation that you do not have any post-employment obligations (contractual
or otherwise) that would limit in any respect your employment with Office Depot
and your contemplated duties or otherwise subject Office Depot to liability for
breach of any such obligations. Your acceptance of employment shall constitute
your affirmation of the foregoing representation.

Employment at Will/Severance: All employment with Office Depot is at will, and
nothing herein shall be construed to constitute an employment agreement or
deemed a guarantee of continued employment. In the event that, at any time
during your employment (except as provided in the CIC Plan (defined below)), you
are terminated by Office Depot without Cause, or you resign for Good Reason,
Office Depot will pay to you, less applicable taxes and other deductions
required by law, the sum of (i) 18 months of your then-prevailing base salary at
the rate in effect on the date of your employment termination, (ii) 18 times the
difference between Office Depot’s monthly COBRA charge on your date of
employment termination for the type of Company-provided group health plan
coverage in effect for you on that date and the applicable active employee
charge for such coverage, (iii) bonus calculated based on actual performance
under Office Depot’s annual bonus plan for Office Depot’s fiscal year in which
the employment termination occurs, and your annual eligible earnings in the
fiscal year in which the employment termination occurs, and (iv) any earned but
unpaid annual bonus for the completed fiscal year preceding the fiscal year of
termination, which unpaid bonus will be paid when annual bonuses are paid to
other senior executives for such fiscal year. Payment due under (iii), if any,
will be made at the same time as payments are made to other active participants
in the annual bonus plan following determination of actual performance by the
Compensation Committee. Office Depot must deliver to you a release agreement in
a form substantially consistent with Office Depot’s standard form of general
release used for officers and not inconsistent with the terms of this letter
(the “Release”) within seven days following the date of your employment
termination. As a condition to receipt of the severance benefits specified in
this section, you must (A) sign the Release and return the signed Release to
Office Depot within the time period prescribed in the Release (which will not be
more than 45 days after Office Depot delivers the Release to you), and (B) not
revoke the Release within any seven-day revocation period that applies to you
under the Age Discrimination in Employment Act of 1967, as amended; the total
period of time described in (A) and (B) above is the “Release Period.” Office
Depot will pay the severance benefits specified in this section to you in a lump
sum within 15 days following the expiration of the Release Period. In the event
you decline or fail for any reason to timely execute and deliver the Release or
you revoke the Release, then you will not be entitled to the severance benefits
specified in this section. Unless otherwise agreed to in writing by Office
Depot, the severance benefits specified in this section shall be in lieu of any
severance payment or benefit under any Office Depot severance plan, policy,
program or practice (whether written or unwritten) and, therefore, such
severance benefits shall be the exclusive source of any severance benefits. For
purposes of this letter, other than as applies under the CIC Plan, Cause and
Good Reason are defined as follows:

“Cause” means: (i) your willful failure to perform your material duties (other
than any such failure resulting from incapacity due to physical or mental
illness); (ii) your willful failure to comply with any valid and legal directive
of the CEO; (iii) your engagement in dishonesty, illegal conduct or misconduct,
which is, in each case, materially injurious to Office Depot or its affiliates;
(iv) your embezzlement, misappropriation or fraud, whether or not related to
your employment with Office Depot; (v) your conviction of or plea of guilty or
nolo contendere to a crime that constitutes a felony (or state law equivalent)
or a crime that constitutes a misdemeanor involving moral turpitude; (vi) your
willful violation of a material policy of Office Depot; or (vii) your material
breach of any material obligation under this letter, the Associate
Non-Competition, Confidentiality and Non-Solicitation Agreement, or any other
written agreement between Office Depot and you. Termination of your employment
shall not be deemed to be for Cause unless and until Office Depot delivers to
you a copy of a resolution duly adopted by the affirmative vote of not less than
two-thirds of the



--------------------------------------------------------------------------------

Joseph Lower

Page 3

 

Board, finding that you are guilty of the conduct described in any of
(i) through (vii) above, after having afforded you a reasonable opportunity to
appear (with counsel) before the Board. Except for a failure, breach or refusal
which, by its nature, cannot reasonably be expected to be cured, you shall have
thirty (30) business days from the delivery of written notice by Office Depot
within which to cure any acts constituting Cause; provided, however, that if
Office Depot reasonably expects irreparable injury from a delay of thirty
business (30) days, Office Depot may give you notice of such shorter period
within which to cure as is reasonable under the circumstances, which may include
the termination of your employment without notice and with immediate effect. For
purposes of this “Cause” definition, no act or failure by you shall be
considered “willful” if such act is done by you in the good faith belief that
such act is or was in the best interests of Office Depot or one or more of its
businesses.

“Good Reason” means the occurrence of any one or more of the following, in each
case without your written consent: (i) a material reduction in your Base Salary
(as such annual base salary may be increased from time to time), except for
across-the-board annual base salary reductions affecting the executive
leadership team; (ii) the relocation of Office Depot’s principal executive
office to a location more than fifty miles (or such longer distance that is the
minimum permissible distance under the circumstances for purposes of the
involuntary separation from service standards under the Treasury Regulations or
other guidance under Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”)) from its location on your Start Date and that results
in a material increase to your normal daily commute, except for required travel
on business for Office Depot or any subsidiary; (iii) the failure of Office
Depot to obtain a satisfactory agreement from any successor to assume and agree
to perform this letter and the CIC Plan; or (iv) material breach by Office Depot
of any material provision of this letter, unless arising from your inability to
materially perform your duties contemplated hereunder; provided, however, that
you will only have Good Reason if you provide notice of termination to Office
Depot of the existence of the event or circumstance constituting Good Reason
specified in any of the preceding clauses within ninety (90) days of the initial
existence of such event or circumstances and if such event or circumstance is
not cured within thirty (30) days after Office Depot’s receipt of such notice of
termination. If you initiate your separation from service for Good Reason, the
actual separation from service must occur within sixty (60) days after the date
of the notice of termination. Your failure to timely give notice of termination
of the occurrence of a specific event that would otherwise constitute Good
Reason will not constitute a waiver of your right to give notice of any new
subsequent event that would constitute Good Reason that occurs after such prior
event (regardless of whether the new subsequent event is of the same or
different nature as the preceding event).

Change in Control Plan: You will be eligible to participate in the Executive
Change in Control Plan (“CIC Plan”) which provides for severance in the event
that you are involuntarily terminated following a Change in Control, as defined
therein, at the Tier 1 level. Enclosed you will find a copy of the CIC Plan for
your reference as well as a Notice of Selection for Participation in Executive
Change in Control Severance Plan (“Notice”) which requires your acceptance prior
to your effective participation in the CIC Plan. Please return the signed Notice
to me along with your signed offer letter.

Tax Treatment: This letter will be construed and administered to preserve the
exemption from Section 409A of the Internal Revenue Code of 1986, as amended,
and the guidance thereunder (“Section 409A”) of payments that qualify as
short-term deferrals pursuant to Treas. Reg. §1.409A-1(b)(4) or that qualify for
the two-times compensation exemption of Treas. Reg. §1.409A-1(b)(9)(iii). With
respect to other amounts that are subject to Section 409A, it is intended, and
this letter will be so construed, that any such amounts payable under this
letter and Office Depot’s and your exercise of authority or discretion hereunder
shall comply with the provisions of Section 409A so as not to subject you to the
payment of interest and additional tax that may be imposed under Section 409A.
As a result, with respect to any amount that is subject to Section 409A
(i) references to your termination of employment shall be deemed references to
your “separation from service” within the meaning of Treas. Reg. §1.409A-1(h),
and (ii) in the event you are a “specified employee” within the meaning of
Treas. Reg. §1.409A-1(i) on the date of your separation from service (with such
status determined by Office Depot in accordance with rules established by Office
Depot in writing in advance of the “specified employee identification date” that
relates to the date of your separation from service or in the absence of such
rules established by Office Depot, under the default rules for identifying
specified employees under Treas. Reg. §1.409A-1(i)), any amount that is payable
to



--------------------------------------------------------------------------------

Joseph Lower

Page 4

 

you in connection with your separation from service shall be paid six months
after such separation from service (if you die after the date of your separation
from service but before a payment has been made, such payment will be paid to
your estate without regard to such six-month delay). For purposes of
Section 409A, your right to receive installment payments pursuant to this letter
will be treated as a right to receive a series of separate and distinct
payments. To the extent that reimbursements or other in-kind benefits under this
letter constitute nonqualified deferred compensation, (x) all expenses or other
reimbursements hereunder shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
you, (y) any right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, and (z) no such reimbursement,
expenses eligible for reimbursement, or in-kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year. You acknowledge and agree
that Office Depot has made no representation to you as to the tax treatment of
the compensation and benefits provided pursuant to this letter and that you are
solely responsible for all taxes due with respect to such compensation and
benefits.

Clawback Provisions: Any incentive-based compensation or other amounts paid to
you pursuant to any and all agreements or arrangements with the Company will be
subject to clawback under any applicable Company clawback policy (including any
such policy adopted by the Company pursuant to applicable law, government
regulation or stock exchange listing requirement).

Professional fees: Office Depot shall pay or you shall be reimbursed for your
legal fees and other costs incurred in negotiating and entering into this offer
letter and related agreements and amendments up to a maximum of $10,000.00,
provided that you submit applicable invoices to Office Depot within 90 days
following the Start Date. Any payment required under this provision shall be
made as soon as administratively practicable after the Start Date.

Miscellaneous: Office Depot is required to verify your eligibility to work in
the United States. Accordingly, on your first day of work at Office Depot, you
must complete an Employment Eligibility Verification Form and provide original
documentation establishing your identity and employment eligibility. The List of
Acceptable Documents for this purpose is enclosed for your reference.

If you fail to provide the necessary documentation to establish your identity
and eligibility to work in the United States by the close of business of your
second day of work, you will not be permitted to work at Office Depot.

Joe, we are excited to have you join management as Executive Vice President,
Chief Financial Officer. I look forward to your response as soon as practicable.

Sincerely,

/s/ Gerry P. Smith

Gerry P. Smith

Chief Executive Officer

Enclosures

Agreed and Accepted by:

 

/s/ Joseph Lower      12/29/2017    Joseph Lower      Date   